CHATFIELD, District Judge.
The libel alleges towing services rendered by order of the captain on the credit of the vessel. The answer and petition to bring in McWilliams allege that the services were not rendered on the vessel’s credit, but were at the request and on the credit of McWilliams. The libelant could have sued the vessel in rem, and McWilliams in personam. The liability of McWilliams may be established in the suit, even if the decree does not go against the vessel, and the libelant cannot object to the motion; for, if the defense is good, he would have only a claim in personam against McWilliams. If the defense is not good, then a proper case is shown by analogy under rule 59 to bring in the party really responsible.
Motion granted.